DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 16-18, and 30-31 are amended.  Claims 1-15 are cancelled.  Claims 16-38 are pending in this Application. 

Response to Amendment
The Amendment by Applicants’ representative Mr. Steven M. Parks filed on 07/29/2021 has been entered.  

Response to Arguments/Amendments
Claim objection
 
Applicants’ amendments obviate the objection.   The rejection is hereby withdrawn.   

Rejoinder
Amended claims 16-28 are direct to an allowable product. Pursuant to the procedures set forth in MPEP §821.04(B), claims 29-38 drawn to a method of using the allowed product for combating phytopathogenic harmful fungi are rejoined for further examination. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 04/23/2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
	The present inventions are drawn to a compound of formula (I)
    PNG
    media_image1.png
    108
    361
    media_image1.png
    Greyscale
, or the N-oxides, or the agriculturally acceptable salts thereof, wherein: A is a phenyl ring, wherein the phenyl ring is unsubstituted or substituted by 1, 2, 3 or 4 identical or different groups RA, wherein RA is halogen, cyano, diC1-C6-alkylamino, C1-C6-alkyl, C1-C6-alkoxy, C1-C6-alkylthio, C1-C6-alkylsulfinyl, C1-C6-alkylsulfonyl, C2-C6-alkenyl, C2-C6-alkynyl, C3-C6-cycloalkyl or C3-C6-cycloalkoxy; and wherein any of the aliphatic or cyclic moieties are unsubstituted or substituted by 1, 2, 3, 4 or up to the maximum possible number of identical or different groups Ra; wherein Ra is halogen, cyano, C1-C6-alkyl, C1-C6-haloalkyl, C1-C6-alkoxy, C1-C6-haloalkoxy, C1-C6-alkylthio, C1-C6-haloalkylthio, C1-C4-alkoxy-C1-C4-alkyl or C3-C8-cycloalkyl; L is #-C(=X)-NR-, wherein # denotes the position to which the cyclic group A is attached to; and wherein X is O or S; n is 0,1,2, or 3; and the remaining substituents are defined according to claim 16; a mixture comprising at least one compound of formula (I) according to claim 16 and at least one further active substance selected from the group consisting of herbicides, safeners, fungicides, insecticides and plant growth regulators according to claim 26, and a method for combating phytopathogenic harmful fungi, which process comprises treating the fungi or the materials, plants, the soil or seeds to be protected against fungal attack, with an effective amount of at least one compound of formula (I) as defined in claim 16. 
The closest prior art is WO97/30047 (“the '047 publication”).   The '047 publication discloses compounds of formula (I) 
    PNG
    media_image2.png
    183
    409
    media_image2.png
    Greyscale
as a fungicide for combating harmful fungi with the specific Compound 54 
    PNG
    media_image3.png
    362
    369
    media_image3.png
    Greyscale
 at page 14.  However, this compound is distinct from the instantly claimed compound of the formula (I) 
    PNG
    media_image1.png
    108
    361
    media_image1.png
    Greyscale
, wherein the linker L and the tight moiety of the formula (I) “
    PNG
    media_image4.png
    112
    123
    media_image4.png
    Greyscale
” is different from the Compound 54 of the '047 publication.  The prior art also fails to teach and/or suggest the differences.    Therefore, the differences are non-obvious to one ordinary skilled in the art.   Claims 16-38 are allowed.
 
Conclusions
Claims 16-38 are allowed.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731